                                                       Entered on Docket
                                                       January 22, 2021
                                                       EDWARD J. EMMONS, CLERK
                                                       U.S. BANKRUPTCY COURT
                                                       NORTHERN DISTRICT OF CALIFORNIA


 1   Stephen D. Finestone (125675)                       Signed and Filed: January 22, 2021
     Jennifer C. Hayes (197252)
 2   Ryan A. Witthans (301432)
     FINESTONE HAYES LLP
 3   456 Montgomery Street, 20th Floor
     San Francisco, California 94104
 4   Tel. (415) 421-2624
     Fax (415) 398-2820                                  ________________________________________
 5   sfinestone@fhlawllp.com                             DENNIS MONTALI
                                                         U.S. Bankruptcy Judge
 6   Counsel for Chapter 11 Trustee
     Kyle Everett
 7
                              UNITED STATES BANKRUPTCY COURT
 8
                              NORTHERN DISTRICT OF CALIFORNIA
 9
                                      SAN FRANCISCO DIVISION
10
      In re                                                  Case No. 20-30819 DM
11
      BENJA INCORPORATED                                     Chapter 11
12

13             Debtor.                                       ORDER GRANTING TRUSTEE’S
                                                             EX PARTE APPLICATION FOR
14                                                           AN ORDER PURSUANT TO RULE
                                                             2004 FOR PRODUCTION OF
15                                                           DOCUMENTS AND
                                                             EXAMINATION OF TACO CORP
16                                                           OF AMERICA

17

18            The Court having reviewed the Trustee’s Ex Parte Application for an Order Pursuant to

19   Rule 2004 for Production of Documents and Examination of Taco Corp of America (the

20   “Application”), and good cause appearing:

21            IT IS ORDERED that:

22            1. The Application is granted as provided herein.

23            2. Taco Corp of America (“TCA”) shall produce documents identified in Exhibit A

24               attached hereto no later than 15 days from service of this Order.

25            3. TCA shall appear for an examination via video conference or such other method as

26               may agreed upon by the Trustee and TCA at a mutually agreed upon date but not

27               later than 14 days after production of the documents as required above.

28            4. The Trustee may issue any process that he determines may be necessary in

     Case:
     ORDER20-30819
           RE 2004 APP –Doc#
                         TACO79
                             CORPFiled: 01/22/21          Entered: 01/22/21 13:57:28       Page
                                                                                              1 1 of 5
 1            conjunction with this Order.

 2         5. This Order applies in any converted case and the Chapter 7 trustee appointed in the

 3            converted case is authorized to take the examination and obtain the documents

 4            provided for in this Order without the need for a new application pursuant to Rule

 5            2004.

 6                                     ** END OF ORDER **

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     Case:
     ORDER20-30819
           RE 2004 APP –Doc#
                         TACO79
                             CORPFiled: 01/22/21      Entered: 01/22/21 13:57:28       Page
                                                                                          2 2 of 5
 1                                             EXHIBIT A

 2                                     Instructions and Definitions

 3          A. “Document” and “Documents” shall have the same definition as contemplated by

 4   the Federal Rules of Civil Procedure 26 or 34, including, without limitation, all papers,

 5   writings, and records of every type and description, all written, recorded and graphic matter of

 6   every type and description, contracts, receipts, buy orders, canceled checks, drafts, invoices,

 7   statements, memoranda, corporate minutes, bulletins, intra- and interoffice communications,

 8   books of account, worksheets, desk diaries, appointment books, expense accounts, recordings,

 9   notes of conversations, notes of meetings and conferences, telegraphic communications, stock

10   certificates, pamphlets, schedules, studies, books, computer printouts, reports, photographs,

11   maps, charts, photographic records, tapes, transcriptions of tapes, and any other device or

12   medium on or through which information of any type is transmitted, recorded, or preserved.

13   The term “document” also encompasses all matters, instruments or other means of electronic

14   storage or other forms of media, including e-mails and other electronically stored information.

15   The term “document” also means every copy of a document where such copy is not an identical

16   duplicate of the original.

17          B. The term “Communication(s)” or “Communication(s)” includes any contact,

18   regardless of method between two or more persons, organizations, companies or other business

19   entities, regardless of form, and shall include, without limitation, meetings, conferences,

20   negotiations, telephone conversations, text messages or any other form of verbal or written

21   exchange of information in the form of facts, ideas, inquiries, or otherwise.

22          C. The term “TCA” means Taco Corp of America, its officers, employees, directors,

23   agents and anyone else acting on its behalf, including Brett Buerck.

24          D. The term “Debtor” means Benja Incorporated and any of its officers, directors,

25   shareholders, employees, agents, lawyers, as well as any related entities that are or were owned

26   by Debtor and any predecessors or successors in interest, including EPHE Corp and any person

27   acting on their behalf.

28

     Case:
     ORDER20-30819
           RE 2004 APP –Doc#
                         TACO79
                             CORPFiled: 01/22/21          Entered: 01/22/21 13:57:28        Page
                                                                                               3 3 of 5
 1          E. The term “Chapin” means Andrew Chapin and any of his employees, agents,

 2   lawyers or anyone acting on his behalf.

 3                               DOCUMENTS TO BE PRODUCED

 4          1. All Documents concerning any investment made by TCA in the Debtor.

 5          2. All Communications regarding any investment in the Debtor, including but not

 6              limited to, emails and text messages.

 7          3. All Documents concerning any loans by TCA to the Debtor.

 8          4. All Communications regarding any loans by TCA to the Debtor.

 9          5. All Communications with the Debtor or anyone acting on its behalf.

10          6. All Communications with Chapin.

11          7. All Communications with Thomas Goode.

12          8. All Documents evidencing any funds you received from the Debtor, including but

13              not limited to, checks, wire information and any Documents or Communications in

14              connection therewith.

15          9. Documents evidencing any demands for payment from the Debtor.

16          10. All Communications with any creditor of the Debtor.

17

18

19

20

21

22

23

24

25

26

27

28

     Case:
     ORDER20-30819
           RE 2004 APP –Doc#
                         TACO79
                             CORPFiled: 01/22/21        Entered: 01/22/21 13:57:28   Page
                                                                                        4 4 of 5
 1   Court Service List:

 2   ECF Participants Only

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     Case:
     ORDER20-30819
           RE 2004 APP –Doc#
                         TACO79
                             CORPFiled: 01/22/21   Entered: 01/22/21 13:57:28   Page
                                                                                   5 5 of 5
